Citation Nr: 1710970	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  02-13 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction.

2.  Entitlement to an initial compensable rating for right lower extremity peripheral neuropathy associated with the service-connected diabetes disability prior to December 15, 2015, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for left lower extremity peripheral neuropathy associated with the service-connected diabetes disability prior to December 15, 2015, and in excess of 10 percent thereafter.

4.  Entitlement to special monthly compensation (SMC) based on the Veteran's loss of use of a creative organ prior to November 13, 2009.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1974. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.  

The Veteran filed his original claim for service connection for diabetes mellitus in March 2001.  Subsequently, and after various remands by the Board, the RO granted service connection for diabetes in a September 2013 rating decision.  The RO assigned a 20 percent rating effective March 26, 2001.  The Veteran's representative filed a Notice of Disagreement (NOD) with the rating assigned in October 2013, the issue was subsequently appealed to the Board.  See April 2015 Statement of the Case and June 2015 substantive appeal.

In an April 2015 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed a NOD in June 2015, and the issue was subsequently appealed to the Board.  See August 2016 Statement of the Case and VA Form 9.  At any rate, the issue of a TDIU is part and parcel of the increased rating claim on appeal here.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran's diabetes mellitus, type II, has required the use of oral hypoglycemic agents, insulin, and a restricted diet, but regulation of activities was not required.

2.  The Veteran's erectile dysfunction is not manifested by a penis deformity.

3.  Prior to December 15, 2015, the Veteran's diabetes resulted in peripheral neuropathy of the lower extremities manifested by "mild" incomplete paralysis of the sciatic nerve.  

4.  For the entire rating period on appeal, the Veteran's peripheral neuropathy of the lower extremities does not more nearly approximated "moderate" incomplete paralysis of the sciatic nerve.

5.  The Veteran's erectile dysfunction associated with diabetes resulted in loss of use of a creative organ as of February 1, 2006.


CONCLUSIONS OF LAW

1.  For the rating period on appeal, the criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  For the rating period prior to December 15, 2015, a separate rating of 10 percent, but no higher, for right lower extremity peripheral neuropathy associated with the service-connected diabetes disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes, 7913, 8520 (2016).

3.  For the rating period prior to December 15, 2015, a separate rating of 10 percent, but no higher, for left lower extremity peripheral neuropathy associated with the service-connected diabetes disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes, 7913, 8520 (2016).

4.  For the rating period beginning December 15, 2015, a rating in excess of 10 percent for right lower extremity peripheral neuropathy associated with the service-connected diabetes disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes, 7913, 8520 (2016).

5.  For the rating period beginning December 15, 2015, a rating in excess of 10 percent for left lower extremity peripheral neuropathy associated with the service-connected diabetes disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes, 7913, 8520 (2016).

6.  From February 1, 2006 to November 12, 2009 the criteria for SMC based on loss of use of a creative organ have been met.  38 U.S.C.A. §§ 1114 (k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a)(1) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claims for higher initial ratings for diabetes with erectile dysfunction and associated complications is an appeal arising from a grant of service connection in a September 2013 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records, VA treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his diabetes claim in November 2009, January 2011, February 2015, January 2016, and February 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons addressed below, the Board finds that the VA opinion and findings obtained in this case are adequate.  The VA examinations discussed the Veteran's symptoms in accordance with the applicable rating criteria.  

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Analysis for Diabetes Mellitus Disability Rating

The Veteran seeks an increased disability rating for diabetes mellitus, type II, which is currently rated as 20 percent disabling under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913.

Pursuant to Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The Board notes that "regulation of activities" is defined in the rating criteria for a 100 percent disability rating under Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Although not specified in the rating criteria, the Board finds that this definition also applies to the "regulation of activities" discussed in the 40 percent and 60 percent disability ratings under Diagnostic Code 7913.  Additionally, the Board notes that medical evidence is required to show that occupational and recreational activities have been restricted. See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id. 

Based on the evidence of record, both lay and medical, the Board finds that an initial disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities, which is required for the next higher rating of 40 percent.

The Veteran was afforded a VA examination in November 2009.  Current treatment for diabetes included oral medication.  The Veteran denied a history of hospitalization, episodes of hypoglycemia reaction, or ketoacidosis.  The examiner indicated that the Veteran had not been instructed to follow a restricted diet and was not restricted in the ability to perform strenuous activities.  The Veteran denied peripheral vascular disease, cardiac disease, visual disorders, neurovascular disease, diabetic nephropathy, skin disorders, or gastrointestinal disorders.  He did experience intermittent paresthesias associated with peripheral neuropathy in the toes.  The examiner also noted that the Veteran had erectile dysfunction associated with his diabetic neuropathy.

In a January 2011 VA examination, it was noted that the Veteran controlled his diabetes with the use of oral medication and a restricted diet.  He denied any other problems relating to his diabetes.  The examiner indicated that there were no episodes of hypoglycemia reactions or ketoacidosis.  Further, although the Veteran was on a restricted diet, he had not been restricted in his ability to perform strenuous activity.  The examiner also noted that the Veteran had erectile dysfunction associated with his diabetic neuropathy.

The Veteran submitted a private evaluation from Dr. B. B.  During the evaluation, the Veteran denied any neurological symptoms.  

The evidence also includes a February 2015 VA Diabetes Disability Benefits Questionnaire.  The examiner indicated that the Veteran was being treated with oral hypoglycemic agents.  His diabetes did not require regulation of activities.  There had also been no care for episodes of hypoglycemia reactions or ketoacidosis.  The only complication listed as related to diabetes was the Veteran's erectile dysfunction.  

The Veteran was afforded VA DBQ examinations in January and February 2016 to assist in determining the nature and severity of his diabetes and any associated complications.  In the January 2016 diabetes mellitus DBQ, the examiner diagnosed the Veteran with erectile dysfunction and bilateral peripheral neuropathy of the lower extremities.  It was also noted that the Veteran had been prescribed oral medication and insulin (1 injection per day) to control his diabetes.  The Veteran did not require regulation of activities as part of medical management of his diabetes.  There had also been no care for episodes of hypoglycemia reactions or ketoacidosis.  

Regarding the Veteran's erectile dysfunction, the examiner indicated that a physical examination of the Veteran's penis was not conducted per the Veteran's request.  However, the Veteran reported normal anatomy with no penile deformity or abnormality.  

Regarding diabetic peripheral neuropathy, the Veteran reported that he started experiencing decreased sensation to his feet in 2000.  He had difficulty feeling the ground when stepping or walking.  Symptoms of numbness in his toes and the bottom of his feet were noted to be ongoing.  Symptoms were noted to include "moderate" numbness in the right and left lower extremity.  Strength was normal.  The examiner then indicated that the Veteran had "mild" incomplete paralysis of the sciatic nerve on the right and left lower extremities.  

In a February 2016 VA DBQ eye examination, the examiner diagnosed the Veteran with glaucoma, but stated that the eye disorder was less likely than not related to the Veteran's diabetes.  In support of this opinion, the examiner stated that glaucoma could only be attributed to diabetes if the diabetes in the eye was severe.  In the Veteran's case, the Veteran had no diabetic retinopathy; therefore the glaucoma could not be caused by the Veteran's diabetes.  

VA treatment records show that in May 2001, the Veteran reported exercising 3 times a week.  In June 2001, he was encouraged to exercise (walking) and reduce his weight.  A June 2011 VA treatment record also showed no history of peripheral neuropathy.  In a July 2005 VA treatment record, there was "no apparent sign of neuropathy."  In a September 2009 VA primary treatment note (in Virtual VA), the Veteran indicated that because he had been getting better blood sugar readings, he had not been as strict on his diabetic diet and was not doing water aerobics as he had planned to do.  

The evidence also includes a May 2013 VA endocrinology clinic consult note (in Virtual VA).  During the evaluation, it was noted that he Veteran had been prescribed oral medication for his diabetes.  The Veteran also indicated that he had been instructed on a diabetic diet in the past and attempted to add no sugar to food.  Upon physical examination, sensation, in regard to monofilament testing, seemed to be intact with both feet.  The Veteran had good palpable pedal pulses bilaterally.  Deep tendon reflexes were diminished.  The physician noted that the Veteran did not have any peripheral neuropathy symptomatology at the time of the evaluation.  

Based on the evidence of record, both lay and medical, the Board finds that an increased disability rating in excess of 20 percent has not been met for any period on appeal, as the competent medical evidence of record does not show that the Veteran's diabetes requires regulation of activities.  An evaluation of 40 percent under Diagnostic Code 7913 does not merely require evidence that the Veteran experiences limitations in his activities as a result of his diabetes, but that it is medically necessary for him to avoid strenuous occupational and recreational activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007); see also 
38 C.F.R. § 4.119, Diagnostic Code 7913 (defining term within criteria for a 100 percent rating).  For example, the Court in Camacho explained that an opinion from an employer that a Veteran should not drive was not based on an individualized assessment of the Veteran or constitute competent medical evidence that the diabetes actually made it unsafe to drive.  Camacho at 365.  The Court noted that VA's intention in drafting the current version of the Diagnostic Code had been to ensure that the rating reflected how well diabetes had been controlled.  Id. at 363.  Further, the Court observed that the VA Clinician's Guide instructed examiners to "[i]include any restrictions of diet or physical activities and any weight loss."  Id. at 364.  Just as with restrictions in diet, the essential characteristic of regulation of activity under DC 7913 is medical instruction. 

The Veteran is competent to report his diabetes symptoms, as well as the measures he undertakes upon his own initiative to mitigate or control them.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a showing that regulation of activities is medically necessary for control of diabetes requires medical evidence, not merely lay evidence.  See Camacho at 363.  In this case, medical evidence from treating physicians and VA examiners does not reflect that regulation of activities is medically necessary.  Accordingly, the criteria for an increased evaluation for diabetes have not been met.

Erectile Dysfunction and SMC

In a September 2013 rating decision, the RO granted service connection for diabetes mellitus with erectile dysfunction.  See also March 2016 rating decision (continuing 20 percent rating for diabetes with erectile dysfunction).  The Veteran has also been granted special monthly compensation (SMC) for loss of use of a creative organ, effective November 13, 2009 (the date of a VA examination showing a diagnosis of erectile dysfunction). 

VA regulations provide that compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).  

The Veteran's erectile dysfunction is properly evaluated under Diagnostic Code 7522.  Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114 (k) (West 2014); 38 C.F.R. § 3.350 (k) (2016).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id. 

Here, a compensable rating for erectile dysfunction is not warranted.  Although the Veteran has loss of erectile power, neither the lay nor the medical evidence reflects penile deformity.  In fact, the Veteran reported normal anatomy with no penile deformity or abnormality during a recent January 2016 VA examination.

The remaining evidence of record, both lay and medical, does not show that the Veteran has a penile deformity. 

The Board finds that there is no other provision of the code that would afford the Veteran a compensable evaluation for his erectile dysfunction.  

Accordingly, the claim for entitlement to an initial compensable rating for erectile dysfunction is denied.  As the evidence of record is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Nonetheless, the Board finds that the Veteran is entitled to SMC for loss of use of a creative organ for the rating period from February 1, 2006, to November 13, 2009.  

In a November 13, 2009 VA examination, the examiner noted that the Veteran had erectile dysfunction associated with his diabetic neuropathy.  VA treatment records show that the Veteran has been treated for diabetes and was first diagnosed with erectile dysfunction on February 1, 2006 (during the appeal period for which diabetes was already service connected).  

SMC is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability. 
38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  The VA Adjudication Procedure Manual specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1, Part IV, Subpart ii, Chapter 2, Section H, Topic 4. 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has been shown to have erectile dysfunction as a result of his diabetes mellitus beginning February 1, 2006.  Therefore, the Board finds that entitlement to SMC based on loss of use of a creative organ is warranted for the rating period from February 1, 2006, to November 12, 2009.  38 U.S.C.A. § 1114 (k); 38 C.F.R. § 3.350 (a).  As noted above, the Veteran has already been awarded SMC based on loss of use of a creative organ beginning November 13, 2009; as such, no further discussion is necessary.

Peripheral Neuropathy

Regarding other complications associated with the Veteran's diabetes disability, the Board notes that he has already been granted service connection for peripheral neuropathy of the lower extremities.  See March 2016 rating decision.  Although the Veteran has not expressed disagreement with the ratings or effective dates assigned for these benefits, the Board may take jurisdiction of diabetic complications as part of an increased rating for a diabetes claim.  The Board finds that such is warranted in this case.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2016).

As noted above, the RO granted separate 10 percent ratings for the Veteran's peripheral neuropathy of the right and left lower extremities, effective December 15, 2015 (the purported date of a claim for an increased rating).  However, the Veteran's claim for diabetes has been on appeal since March 26, 2001 (his original claim for VA compensation for diabetes).  Accordingly, the Board will consider whether a compensable rating is warranted for the appeal period from March 26, 2001, to December 15, 2015. 

The Veteran's peripheral neuropathy of the sciatic nerves has been appropriately rated under Diagnostic Code 8520, which provides ratings for paralysis of the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether separate 10 percent ratings are warranted for the Veteran's peripheral neuropathy in his lower extremities prior to December 15, 2015.

The evidence weighing in favor of the Veteran's claim includes a November 2009 VA examination report that shows the Veteran's report that he experienced intermittent paresthesias associated with peripheral neuropathy in the toes.  

Also weighing in favor of the claim is the Veteran's competent and credible report that he started experiencing decreased sensation to his feet in 2000.  He had difficulty feeling the ground when stepping or walking.  Symptoms of numbness in his toes and the bottom of his feet were noted to be ongoing.  Symptoms were noted to include "moderate" numbness in the right and left lower extremity.  Strength was normal.  The examiner then indicated that the Veteran had "mild" incomplete paralysis of the sciatic nerve on the right and left lower extremities and diagnosed bilateral peripheral neuropathy of the lower extremities.  See January 2016 diabetes mellitus DBQ.  

Weighing against the claim is a private evaluation from Dr. B. B. dated in December 2014.  During the evaluation, the Veteran denied any neurological symptoms.  Also, a June 2011 VA treatment record showed no history of peripheral neuropathy.  In a July 2005 VA treatment record, there was "no apparent sign of neuropathy."  In a May 2013 VA endocrinology clinic consult note (in Virtual VA), the physician noted that the Veteran did not have any peripheral neuropathy symptomatology at the time of the evaluation.  

The Board finds that the evidence is in equipoise as to whether the Veteran had peripheral neuropathy for the appeal period prior to December 15, 2015.  Further, the evidence shows that his peripheral neuropathy of the lower extremities was manifested by some loss of sensation, to include numbness and paresthesia in the lower legs and feet; as such, the Board finds that the disability picture more closely approximates mild, incomplete paralysis of the sciatic nerve for both lower extremities.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for separate 10 percent ratings under Diagnostic Code 8520 for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity have been met for the entire appeal period prior to December 15, 2015.  

However, the Board further finds that separate ratings in excess of 10 percent under Diagnostic Code 8520 for peripheral neuropathy of right and left lower extremities are not warranted for any period on appeal.  The Veteran has complained of intermittent neuropathy and the January 2016 VA examiner specifically diagnosed the Veteran "mild" incomplete paralysis of the sciatic nerve on the right and left lower extremities.  His symptoms are wholly sensory.  In consideration thereof, the Board finds that, the Veteran's service-connected peripheral neuropathy the right and left lower extremities are no more than mild in degree and do not more nearly approximate a rating based on moderate incomplete paralysis of the sciatic nerve.  For these reasons, the Board finds that separate ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for peripheral neuropathy in either the right or left lower extremities for any period on appeal.

Other Considerations

The Board finds that the Veteran has not been found to have any other complications associated with the diabetes disability.  The Veteran's eye disorder (glaucoma) has not been found to be associated with his diabetes disability.  See February 2016 VA DBQ eye examination.

The Board also considered whether referral for extraschedular consideration is warranted.  The record does not show any symptoms of his service-connected diabetes disability that is not being compensated, and there is no such allegation. Esteban v. Brown, 6 Vet. App. 259 (1994).  There is no suggestion that this is an unusual or exceptional case, or that the rating schedule is inadequate to rate the Veteran's disabilities.  Thun v. Peake, 22 Vet. App, 111 (2008).  Indeed, they have not been shown to have caused hospitalizations.  See 38 C.F.R. § 3.321 (b)(1). 

The Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication, insulin use, and a restricted diet, without the restriction of activities.  Further, although the Veteran has been found to have erectile dysfunction associated with his diabetes disability, it does not result in a penis deform.  He has also been assigned SMC for loss of use of a creative organ and peripheral neuropathy of both lower extremities for the entire appeal period.  

The Veteran has alleged that his diabetes disability prevents him from working, which forms the basis for the award of TDIU, discussed in the remand section below.  There is no suggestion that his disabilities combine with each other to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted in this case.

ORDER

An initial rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

A separate rating of 10 percent, but no higher, for right lower extremity peripheral neuropathy associated with the service-connected diabetes disability is granted for the entire appeal period (since the beginning of the claim).  

A separate rating of 10 percent, but no higher, for left lower extremity peripheral neuropathy associated with the service-connected diabetes disability is granted for the entire appeal period (since the beginning of the claim).

Entitlement to SMC based on loss of use of a creative organ under 38 U.S.C.A. 
§ 1114 (k); 38 C.F.R. § 3.350 (a) for the appeal period from February 1, 2006, to November 12, 2009, is granted.


REMAND

The Veteran maintains that he is entitled to a TDIU as a result of his diabetes disability.  

Service connection is in effect for diabetes mellitus with erectile dysfunction, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; and peripheral neuropathy of the left lower extremity, rated as 10 percent disabling.  The combined evaluation is 40 percent.  As such, the Veteran does not meet the minimum schedular criteria for assignment of a TDIU.  See 38 C.F.R. § 4.16 (a).

With respect to assignment of a TDIU under the provisions of 38 C.F.R. § 4.16 (b), however, the Board finds that the Veteran's claim should be submitted to the Director of the Compensation Service for a determination as to whether a TDIU should be awarded on an extra-schedular rating basis.

In this regard, the evidence includes a private medical opinion from Dr. B. B. dated in December 2014.  Dr. B. B. conducted a physical examination and interviewed the Veteran and then opined that it was very likely that the Veteran's significat diabetes disability and his anti-diabetic medication regimen contributed to his daytime sleepiness and prevented him from substantial gainful employment.  In support of this opinion, Dr. B. B. stated that the side-effects from the diabetic drugs (fatigue, sleepiness, asthenia, light-headedness, and tiredness) prevented gainful employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

2.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


